I dissent.
The facts in this case and in Case No. 8588,167 P.2d 563, and in which the paintiff in both is the same, are substantially the same, except that in this case the investigation by the county land man as to occupancy was even less vigilant than in the companion case. The record owner of the land involved here, Ira Harbolt, is a resident of Chinook, the county seat of Blaine county, where all the proceedings were had leading up to the issuance of the tax deed; it would have been a very easy matter to have contacted Mr. Harbolt, and had that been done no doubt it would have been revealed that Harbolt had given the plaintiff a deed to the land, and that prior to the transfer of Harbolt's title to the plaintiff, the plaintiff had had the land under lease. No tax deed should issue where no more diligence was shown to discover an occupant of the land to be sold for taxes than was shown in this case.